Relative to ground 3 of his motion for new trial, plaintiff in error contends, in his motion for rehearing, that the record shows "that the court refused to permit the defendant to argue to the court on a point of law, in violation of his constitutional rights." In considering ground 3 of the motion for new trial this court decided that the trial court did not abuse its discretion in refusing to allow the defendant himself, in addition to his leading counsel, to also conduct the cross-examination of the witness. The record discloses that the jury were sent from the court-room during the cross-examination of a State's witness by defendant's leading counsel so that the court might determine whether or not the following question would be admissible: "Do you know whether any demand was made on any insurance company for any alleged losses the bank is alleged to have sustained by reason of a robbery?" The court, after an objection was interposed by counsel for the State, said to counsel for the defendant: "I will hear from you." Then the following occurred: Mr. Finch: "Thank you, your Honor. Your Honor, I propose to show that in one indictment Mr. Moyers is charged with robbing Mr. Glenn and Mr. Woodruff of $30,000, the property of the Trust Company of Georgia. He [Glenn] has testified repeatedly in this case that he went down and got the money and it was money of the Trust Company of Georgia; that he didn't have it. I think it is highly material for the purpose of showing, for the purpose of attacking his credibility in saying it was the bank's money, when the bank was amply protected by an insurance policy, and if it was the bank's money and the bank had been robbed as he testified they have, he had the simple expedient of calling upon the bonding company to pay it off, and not pay it off himself. I say that is a circumstance and fact that the jury should be entitled to consider in passing *Page 337 
upon his credibility." The court: "Your argument is [that] the rational thing to do was to say nothing about the money, not mention the shortage, and call on the bonding company to pay it off?" Mr. Branch: "And not try to catch the robber." Mr. Finch: "I am not saying what the rational thing is." The court: "We don't want to do vain things. I think a court trial ought to proceed along common logical lines. Your point is the bank ought to be reimbursed?" Mr. Finch: "No. I say it is a circumstance the jury should consider." The court: "I don't think so. I think it is irrelevant." Mr. W. T. Moyers (the defendant): "Your Honor, the bank would not." The court: "I can not hear from you, Mr. Moyers." It seems to us that where leading counsel for the defendant asks a question on cross-examination of the State's witness and the State's counsel objects to the question as being irrelevant and the judge sends the jury from the court-room and gives the defendant's leading counsel, who is conducting the cross-examination, a reasonable opportunity to argue the question of the admissibility of the question and the answer thereto, and the defendant's leading counsel so does, the judge does not abuse his discretion in refusing to hear further argument from other of the defendant's counsel, or from the defendant himself, when the judge terminates the argument in order that he may pass upon the question thus propounded on cross-examination and proceed with the trial. This argument as to the admissibility of such question during the cross-examination was pertinent to, and in effect a part of, the cross-examination. We can not see that the judge abused his discretion, especially where the question was clearly irrelevant and inadmissible and has been so determined by this court. The question already argued by the defendant's leading counsel and apparently sought to be argued further by the defendant himself, clearly related to the right of the defendant to cross-examine the witness on a matter which was clearly irrelevant.
Rehearing denied. Broyles, C. J., and Guerry, J.,concur.